Citation Nr: 0911746	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  08-08 180	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey.


THE ISSUES

1. Service connection for tinnitus.

2.  Service connection for tendonitis of the right knee.

3.  Entitlement to service connection for residuals of right 
hand injury.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:		Disabled American Veterans



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
2002 to June 2005.

2.  On March 26, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
must be dismissed.




ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

